 CHARLES H. MCCAULEY ASSOCIATES, INC.Charles H. McCauley Associates, Inc. and RichardL. Beck. Case 10-CA-14423April 25, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn March 12, 1980, the National Labor Rela-tions Board issued a Decision and Order in thisproceeding. There the Board affirmed the Admin-istrative Law Judge's findings that Respondent hadviolated Section 8(a)(1) of the Act by forbidding itsemployees to engage in protected concerted activi-ties and/or union activities and by threatening itsemployees with discharge if they engaged in suchactivities, and that Respondent violated Section8(aX3) and (1) of the Act by discharging employeeRichard L. Beck because he had engaged in unionand other protected concerted activities. In adopt-ing the Administrative Law Judge's Decision, theBoard found no merit to Respondent's exceptionthat the Administrative Law Judge erred in exclud-ing evidence of its alleged unconditional offer ofreinstatement to Beck. The Board noted that theissue of an unconditional offer of reinstatementcould be resolved during the compliance stage ofthe proceeding.Subsequently, the Board filed a petition for en-forcement of its Order with the United StatesCourt of Appeals for the Fifth Circuit. On Septem-ber 28, 1981, the court issued its opinion,2in whichit affirmed the Board's determinations. However,the court further held that the Board should deter-mine whether Beck had been offered unconditionalreinstatement before proceeding with the remedyand it remanded that aspect of the case to theBoard.The Board has long held that the "better prac-tice" is for an administrative law judge hearing al-leged unfair labor practices to admit testimony con-cerning offers of reinstatement.3Although the Ad-ministrative Law Judge excluded such evidence inthe instant case, the Board found that the deferralof that issue to compliance resulted in no prejudiceto Respondent and that the conservation of theAgency's limited resources would be best achievedby deferring the issue of Respondent's offer of rein-statement to the compliance stage of this proceed-ing. In view of the court's decision, however, thei 248 NLRB 346.' 657 F.2d 685.Kelly Brothers Nurseries Inc., 145 NLRB 285 (1963), modified onother grounds 341 F.2d 433 (2d Cir. 1965).266 NLRB No. 120Board has accepted the remand as the law of thecase.Thereafter, the Board notified the parties that ithad decided to accept the court's remand, and re-manded the proceeding to the Regional Directorfor Region 10 for the purpose of issuing a notice ofhearing before an administrative law judge in ac-cordance with the remand of the Fifth Circuit.4Subsequently a hearing was held, and on October28, 1982, Administrative Law Judge Michael O.Miller issued the attached Supplemental Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in reply thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and the briefs and has decided to affirmthe rulings, findings, and conclusions of the Admin-istrative Law Judge. Accordingly, in our Supple-mental Decision and Order, consistent with theAdministrative Law Judge's Supplemental Deci-sion, we have modified our original Order andnotice to reflect the finding that Charging PartyBeck had rejected Respondent's unconditional offerof reinstatement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Charles H. McCauley Associates, Inc., Birming-ham, Alabama, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Forbidding its employees to engage in unionor other protected concerted activities and threat-ening them with discharge if they so engage.(b) Discriminatorily discharging employees be-cause they engage in union or other protected con-certed activities.4 Initially, in the unusual circumstances of this case and in view of theGeneral Counsel's and the Charging Party's failure to file statements ofposition or to move otherwise to contest Respondent's proffered evidence(a letter from Respondent to Beck offering him unconditional reinstate-ment and a letter from Beck rejecting that offer) filed in its statement ofposition, the Board found that such evidence provided a sufficient recordto determine the issue of reinstatement. Accordingly, the Board issued aSupplemental Decision and Order. 261 NLRB No. 122 (1982), findingthat Charging Party Beck had rejected Respondent's unconditional offerof reinstatement. Thereafter, in response to motions for reconsiderationsfrom the General Counsel and the Charging Party contesting our relianceon Respondent's proffered evidence and in the unusual circumstances ofthis case on court remand, the Board issued an order rescinding the initialSupplemental Decision and Order and remanded the proceeding to theRegional Director on June 16, 1982.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Make Richard L. Beck whole, in the mannerset forth in the section of the Administrative LawJudge's Decision entitled "The Remedy," for anyloss of earnings that he may have suffered byreason of the discrimination against him, from thedate of his unlawful discharge to March 27, 1979,the date on which he refused an unconditionaloffer of reinstatement.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its facility in Birmingham, Alabama,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT forbid our employees toengage in union activities or to talk amongthemselves concerning wages, hours, andworking conditions.WE WILL NOT threaten to discharge employ-ees who engage in union activity or in conver-sation about wages, hours, and working condi-tions.WE WILL NOT discharge any of our employ-ees because they engage in union or other pro-tected concerted activities.WE WILL NOT in any like or related manner,interfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.WE WILL make Richard L. Beck whole,with interest, for any loss of earnings he mayhave suffered by reason of the discriminationagainst him from the date of his unlawful dis-charge to March 27, 1979, the date on whichhe refused an unconditional offer of reinstate-ment.CHARLES H. MCCAULEY Asso-CIATES, INC.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thissupplemental proceeding was heard in Birmingham, Ala-bama, on September 20, 1982, pursuant to a remand or-dered by the Circuit Court of Appeals for the Fifth Cir-cuit' and an order of the Board further remanding thisproceeding to the Regional Director for Region 10. Thesole issue to be determined, pursuant to the court'sremand, is whether Charles H. McCauley Associates,Inc., herein called Respondent, had offered Richard L.Beck unconditional reinstatement on or about March 26,1979, thus negating the necessity for a reinstatementremedy and tolling its backpay liability.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. No briefs wereI NLRB v. Charles H. McCauley Associates, 657 F.2d 685 (1981), enfg.in part and remanding in part 248 NLRB 346 (1980).650 CHARLES H. MCCAULEY ASSOCIATES, INC.filed; the oral arguments of the General Counsel and theRespondent have been carefully considered.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. THE FACTSRichard Beck was discharged by Respondent on Feb-ruary 26, 1979.2 On February 28, he filed the unfairlabor practice charge involved herein, alleging that Re-spondent's statements to, and discharge of, him violatedSection 8(aX1) and (3) of the Act.SOn March 12, Respondent's counsel, D.H. Markstein,Jr., invited Beck to contact his office if he wished to dis-cuss settlement.4Beck responded orally and by letterdated March 16. In that letter, Beck set forth three es-sential elements for settlement: reinstatement with full se-niority; full backpay; andWritten notice to me and my fellow workers, signedby the employer, that we will not be discharged,threatened with discharge, restrained, coerced or inother manner interfered with for exercising our con-stitutional right to engage in organizing activitiesfor the purpose of collective-bargaining with ouremployer.When Beck met with Markstein on March 20, Marksteinoffered him a cash settlement of S1,000 provided thatBeck would withdraw the charge and not seek reinstate-ment. Beck was further told that Respondent would notagree to post any notice to the other employees. OnMarch 22, Beck rejected Respondent's offer, reiteratingthat settlement must include reinstatement, full backpay,"and some assurance that I will not be discriminatedagainst for exercising my constitutional right to engagein organizing activities."On Friday, March 23, Beck and Markstein met at theBoard's Resident Office in Birmingham with two Boardagents, C. Douglas Marshall, the resident officer, andfield attorney Glenn M. Price. According to Beck,Markstein offered him reinstatement and full backpaywith the understanding that Beck would withdraw hischarge. When he asked Markstein whether Respondentwould "honor my request about giving me some type ofwritten assurance that I would not be discriminatedagainst that I could show to the employees or somethingto hang on the bulletin board so they wouldn't bes All dates hereinafter are 1979 unless otherwise specified.s The Board, affirming the rulings, findings, and conclusions of thisAdministrative Law Judge, and adopting his recommended Order, ulti-mately concluded that Respondent violated Sec. 8(sXl) by forbidding itsemployees to engage in protected concerted activities and/or union activ-ities and by threatening them with discharge if they did so engage, andviolated Sec. 8(aX3) and (1) of the Act by discharging Beck because hehad engaged in union and other protected concerted activities.' Respondent objected to the introduction of any evidence concerningthe settlement discussions which preceded the conference of March 23,discussed infra. That objection was overruled at the hearing and thatruling is adhered to herein. A full understanding of what took place onand after March 23 requires some consideration be given to the pre-March 23 discussions.scared," Markstein told him, "no, you definitely cannothave that notice."Markstein does not describe any such conversation inhis testimony. It was his recollection that the Boardagents separated Beck and him and "shuttled betweenthem, attempting to negotiate a settlement." At somepoint, Markstein was told that there was no room for ne-gotiation, that Respondent would have to offer "uncon-ditional surrender," returning Beck to his job withoutconditions of any sort. Markstein agreed and asked theBoard agent to draft the Company's offer so that itwould be completely unconditional. Markstein recalledno discussions regarding the posting of a notice in thework place and testified that he told Price and Marshallthat he would do whatever they wanted him to do. Thetestimony of Beck and Markstein, while different, is notinconsistent and no credibility resolution is required. Nei-ther of the Board agents present at that meeting testifiedin this proceeding.Price left the room, according to Beck's recollection,and returned with several copies of the following offerof reinstatement addressed to Beck:The company wishes to offer you immediate, fulland unconditional reinstatement to your former po-sition without prejudice to your seniority or otherrights, privileges, or working conditions. There willbe no reprisals for filing a charge with the NationalLabor Relations Board or for engaging in protectedconcerted activity under the Act. The companywill also make you whole for any loss of pay whileyou were discharged.Beck took a copy of the offer. Markstein testified thatBeck was also told, at that time, that if he accepted theoffer he would be required to work the same hours aseveryone else but that there would be no recriminations,no hard feelings, and no conditions imposed on his rein-statement, that he would be on a par with everyone else.Markstein had no firm recollection as to whether or notBeck accepted the offer at that time; it was his impres-sion that Beck had accepted it.sOn March 25, Beck wrote Markstein, rejecting theoffer in the following terms:As I indicated to you during this meeting, youroffer was not agreeable to me at that time. As ofthis date your verbal offer remains completely unac-ceptable. I cannot consider any type of verbaland/or unconditional settlement agreement, regard-less of the contents, prior to reinstatement.I am willing to review a settlement agreementprovided it is submitted to me complete, in writing,distinctly, and in good faith only.a While the original record herein indicates that Respondent had toler-ated Beck's chronic tardiness and absenteeism and had allowed him tomake up lost worktime for many months prior to his discharge, the Oen-eral Counsel does not argue herein that Markstein was imposing an im-permissible condition upon Beck when he told Beck that Beck would beexpected to work the same hours as everyone else upon his reinstatement.The record does not suggest that the imposition of any such conditioncaused Beck's rejection of Respondent's offers.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlease be advised that I will not be influenced toagree on any type of settlement agreement underforce or pressure from anyone.Beck served copies of this letter on both the companyand field attorney Price.On March 26, Respondent hand delivered anotheroffer to Beck. It stated the following:The Company offers you immediate, full and un-conditional reinstatement to your former positionwithout prejudice to your seniority or other rights,privileges, or working conditions. There will be noreprisals for filing a charge with the National LaborRelations Board or for engaging in protected con-certed activity under the Act. You will be affordedthe same treatment as all other employees and youwill be allowed to take vacation this summer, as isthe normal practice. The company will also makeyou whole for any loss of pay while you were dis-charged.This letter, like the earlier offer, was drafted by Price forMarkstein with the expressed hope that it would "resolveall problems with respect to the discharge of Richad L.Beck."It did not. On March 27, Beck responded to the offerstating, inter alia, as follows:This will acknowledge receipt of your hand de-livery letter dated March 26, 1979, in which youoffer to reinstate my employment immediately. Youalso state that it would an unconditional reinstate-ment.I must reiterate, that my position on any type ofsettlement agreement must be as set forth in previ-ous correspondence and I will not consider an un-conditional reinstatement settlement.This is to inform you that your offer is unaccept-able.Several additional reasons why I will not acceptthis proposal are as follows:1) I do not feel that this offer is in good faith.2) Your associates gave four false reasons to theUnemployment Compensation Claims Center as rea-sons why my employment was terminated.3) Your representative offered my attorneys atthe National Labor Relations Board a proposed set-tlement agreement containing everything which wasset forth in my letter dated March 16, 1979. Duringthis meeting on March 23, 1979, the most importantof my requests was denied.4) After your representative acknowledged re-ceipt of my letter dated March 16, 1979, in which Iagreed to enter into a settlement agreement provid-ing it contained specific conditions, he offeredmoney to me providing I sign a release of thecharge that I filed with the National Labor Rela-tions Board. This was inconvenient to me; the meet-ing served no purpose; and also it was very condi-tional.Therefore, I have no reason to believe that youroffer is in good faith, leaving no other alternativeexcept to reject your offer at this time.I see no further need in discussing a settlementtype agreement with you, your associates, or yourrepresentative. 6He went on to state that he had decided that a "Boardhearing is necessary concerning this entire matter in lieuof a settlement type agreement."Sometime after March 27, field attorney Price calledBeck and suggested that Beck had possibly waived hisrights to reinstatement. Beck then retained his own coun-sel, Davis. Davis, after discussing the matter with Beck,wrote Markstein a letter dated April 2. Therein Davisstated that he had concluded that Beck's "reply to thereinstatement letter of March 26 was written under themisconception that he could be reinstated by the compa-ny only if he first withdrew the pending NLRB charge.At that time, Mr. Beck felt that it was imperative that hekeep the charge active in order to protect his rights." OnBeck's behalf, Davis sought to accept the March 26 offerof reinstatement and in turn offered to withdraw theNLRB charge. On April 4, Beck also wrote Respondent.In his letter, which acknowledged that the March 26letter had offered "immediate, full and unconditional re-instatement," Beck offered to reconsider his March 27position. He stated, "Upon being ill-advised as to themeaning of said 'unconditional reinstatement' [the March27 letter] was drafted in anger and did not reflect mytrue and sincere desires." Beck sought to return and of-fered to withdraw his charges.On April 6, Markstein responded to the letter fromBeck's counsel, as follows:Charles H. McCauley Associates, Inc. feels that Mr.Beck's letter of March 27, which unconditionallyrejected McCauley's offer of reinstatement, termi-nated the matter and leaves nothing further to dis-cuss. Furthermore, Mr. Beck's actions since March26 have demonstrated such animosity toward thecompany and irresponsibility that he is no longeracceptable for reinstatement as an employee.There was no further communication and Beck'sunfair labor practice charge proceeded to complaint withthe results as set forth above.11. DISCUSSION AND CONCLUSIONSThe General Counsel contends that Respondent'soffers were, at all times, conditioned on Beck's with-drawal of his charge, an act which would have pre-cluded litigating for a finding of violation and the post-s Beck contended that after he had received Respondent's March 26offer, and unsuccessfully attempting to secure advice from either theBoard agents or a union representative, he called both David Hand, Re-spondent's vice-president, and Markstein to ask them whether he wouldbe required to withdraw his charge in order to return to work. He al-leges that both told him he would have to do so. Both Hand and Mark-stein denied having any such conversations with Beck and, noting thatBeck made no reference to these alleged conversations in his March 27rejection of the written offer, as well as the demeanor of the witnesses, Icredit Hand and Markstein.652 CHARLES H. MCCAULEY ASSOCIATES, INC.ing of a Board notice informing Respondent's employeesof their rights under the Act and of their freedom fromreprisals for engaging in union and other protected con-certed activities. Such a notice, the General Counsel con-tends, was of significance to Beck and Respondent's re-fusal to agree to the posting of a notice or to offer rein-statement while continuing to litigate the propriety ofsuch a remedy rendered its offer conditional.s In so con-tending, the General Counsel points, in addition to theconversations and letters described above, to statementsby Respondent's counsel indicating that its intention, indiscussing reinstatement and backpay, was to resolve thismatter short of litigation.Respondent contends that by the plain meaning of itscorrespondence with Beck, it made an unconditionaloffer of reinstatement on March 26. I am compelled toagree with Respondent. In so concluding, I note, in addi-tion to the clear and unambiguous language of Respond-ent's offers, that those offers met, in all particulars,Beck's demands. Thus, in his March 16 letter, Becksought written notice to his fellow employees and him-self stating that they were free to engage in the activitiesprotected by the, Act without interference. He reiterateda similar request in the letter of March 22, seeking "someassurance that I would not be discriminated against forexercising my constitutional right to engage in organiz-ing activities." At no time did he insist upon the postingof a NLRB notice. ltespondent's offers of reinstatement7 There is no evidence in this record to indicate that Respondent wasoffered and refused to agree to enter into an informal settlement agree-ment with the Regional Director and Beck. I must assume that no suchoffer was made. This record does not reveal why, if the posting of aBoard notice was of such significance to Beck, the Board agents did notpropose that Respondent settle the unfair labor practice charge in thatfashion. The traditional informal Board settlement agreement would haveincluded, in addition to other affirmative remedial actions, the posting ofa notice. This question is especially pertinent where, as here, Respond-ent's counsel was not experienced in practice before the Board and hadindicated his client's willingness to agree to anything necessary to resolvethe matter without litigation. The absence of such evidence, togetherwith the language of Beck's letters, suggests, and I conclude, that Beckwas seeking assurances, but not necessarily the posting of a Board notice.gave him the written assurances, and everything else,that he sought.8The General Counsel cites Tri-State Truck Service, 241NLRB 225 (1977), enforcement denied on other grounds616 F.2d 65 (3d Cir. 1980), for the proposition that anoffer of reinstatement conditioned upon the employee'sdisavowal of further interest in pursuing an unfair laborpractice charge is not an unconditional offer. Unlike theoffer in the cited case, which was impliedly conditionedon the employee disavowing interest in pursuing acharge filed by a fellow employee, Respondent's offershere, I find, were unconditional. Markstein may wellhave expected that acceptance of his offers would resultin withdrawal of the charge but, in fact, he had offeredto do whatever was necessary to satisfy both Beck andthe policies of the Act in order to resolve this matter.Beck unequivocally rejected Respondent's offers. Itwould, I believe, be manifestly unfair to permit a charg-ing party to extend Respondent's backpay liability virtu-ally indefinitely by rejecting reinstatement offers whichmeet every requirement put forth by that charging partyand which fully effectuate the policies of the Act.9Accordingly, I find and conclude that Respondent of-fered Richard L. Beck full and unconditional reinstate-ment by its letter of March 26, and thereby negated thenecessity for a reinstatement order and tolled its backpayliability.* To the extent that Beck's testimony regarding the meeting of March23 indicates that Markstein rejected his request for "some type of writtenassurance that I would not be discriminated against that I could show tothe employees or something to hang on the bulletin board so theywouldn't be scared," I must conclude that Markstein's alleged rejectionof that request at that time appears to have been a bargaining positiontaken in the course of the settlement negotiations. His subsequent con-duct, agreeing to "unconditional surrender" and extending the offen asdrafted by the Board agents to meet all of Beck's conditions, constitutesan upgrading of Respondent's offers in order to satisfy Beck's demands.9 The General Counsel did not contend, other than in closing argu-ment, that Respondent was obligated to renew its offer of reinstatementwhen Beck attempted to revoke his rejection of the earlier offer. Re-spondent was therefore never afforded an opportunity to respond to sucha contention with evidence that it had been prejudiced by Beck's changeof position or legal argument and I must conclude that this issue has notbeen fully litigated.653